Citation Nr: 0100122	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  95-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) prior to June 26, 1996.

2.  Entitlement to service connection for loss of the upper 
teeth due to shrapnel wounds.

3.  Whether a rating decision of June 21, 1968, denying 
service connection for a nervous condition was based on clear 
and unmistakable error.

4.  Entitlement to service connection for hypertension as 
secondary to a service-connected disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial evaluation in excess of 10 
percent for callouses of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
September 1967.  His claims come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issues involving service connection for hypertension and 
tinnitus, as well as the issue concerning the propriety of 
the initial 10 percent evaluation for callouses of the feet, 
will be discussed in the REMAND portion of this decision. 


FINDINGS OF FACT

1.  For the period prior to June 26, 1996, the veteran's PTSD 
was manifested by not more than definite occupational and 
social impairment due to symptoms which included depressed 
mood, sleeplessness, and anxiety.

2.  There is no medical evidence that the veteran sustained 
dental trauma to any teeth in service. 

3.  A June 1968 rating decision denied service connection for 
a nervous condition.  At the time of that decision, service 
medical records disclosed that schizophrenic reaction was 
suspected but never confirmed.  Medical records after his 
separation from service revealed that he suffered from an 
acute, stress-induced psychotic episode while in service, 
with no current residuals. 

4.  The June 1968 rating decision was reasonably supported by 
the evidence then of record, and was consistent with VA law 
and regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD prior to June 26, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996).

2.  The veteran is not entitled to service connection for 
loss of any teeth due to shrapnel wounds.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.381 (1998); 38 C.F.R. §§ 3.381, 
4.149, 4.150, 17.161 (2000).

3.  A rating decision of June 21, 1996, denying service 
connection for a nervous condition did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Evaluation of Post-Traumatic Stress Disorder

In May 1992, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective as of October 25, 
1990.  The veteran submitted a notice of disagreement with 
respect to the assigned rating, and this appeal ensued.  
While this appeal was pending, the RO issued a December 1998 
rating decision which assigned a 30 percent evaluation since 
the initial effective date of October 25, 1990, and a 100 
percent evaluation effective as of June 26, 1996.  Therefore, 
the only issue before the Board is whether the veteran's PTSD 
warrants an evaluation in excess of 30 percent prior to June 
26, 1996. 

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's PTSD from the 
effective date of service connection until June 26, 1996, the 
date in which the 100 percent disability evaluation became 
effective.  Fenderson, 12 Vet. App. at 125-127; see also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  Here, the Board is satisfied that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 10 percent 
evaluation was provided where there were neurotic symptoms 
which somewhat adversely affect relationships with others but 
which do not cause impairment of working ability.  Id.  A 30 
percent rating required definite or "moderately large" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  Id.  The VA General Counsel, in 
response to an invitation by the United States Court of 
Appeals for Veterans Claims (Court) to construe the term 
"definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  As the issue before the Board 
involves a period of time prior to November 7, 1996, the 
Board may not consider the revised rating criteria. 

In awarding service connection for PTSD, the RO considered a 
report of a VA psychiatric examination performed in February 
1992.  During the interview, the veteran reported 
sleeplessness and recurring nightmares about Vietnam.  He 
also described intrusive thoughts about Vietnam, especially 
when he saw someone in a military uniform or when viewing a 
war-related movie.  He reported emotional blunting, 
difficulty concentrating, a chronic exaggerated startle 
response, and a loss of interest in activities he previously 
enjoyed.  He explained that he occasionally would see and 
hear the Devil talking to him, at which time he would ask God 
for help.  He denied suicidal and homicidal ideation.  

On mental status examination, the veteran appeared neatly 
dressed and groomed.  He was alert, had a clear sensorium, 
and was oriented to person, place, day, date, and situation.  
His immediate, recent and remote memory were intact.  The 
examiner noted that the veteran was a poor historian in terms 
of providing chronological history, but that his general fund 
of information was average.  He was able to perform simple 
mathematical functions without error.  The examiner indicated 
that, although the veteran reported possible auditory and 
visual hallucinations involving the Devil, they were not 
definite hallucinations and may have been more related to 
thoughts rather than hallucinatory experiences.  He did not 
appear delusional and his associations were coherent.  His 
affect was somewhat angry and his expression appeared 
limited.  His judgment was intact, his insight was good, and 
no idiosyncratic behaviors were observed.  The examiner also 
determined that he was not a present danger to himself or 
others.  Based on these findings, the examiner concluded with 
Axis I diagnoses of PTSD, chronic, and history of alcohol 
dependence in remission.  He also provided an Axis II 
diagnosis of personality disorder, not otherwise specified.  

The record shows that the veteran had been receiving 
treatment for PTSD at the VA Medical Center in Birmingham 
since 1993.  During an intake evaluation in January 1993, the 
veteran reported that he was divorced, lived alone, and had 
not worked since 1981 due to an injury.  He said that he 
spent his time reading the Bible and visiting with a friend 
who had served with him in Vietnam.  The veteran's 
psychiatric symptoms involved difficulty sleeping and 
occasional nightmares about Vietnam.  He stated that he did 
not want to talk about his Vietnam experiences for fear that 
such a discussion would cause intrusive thoughts.  He 
indicated that these symptoms had diminished over the years.  
He also said that he heard voices from God and the Devil.  He 
denied suicidal ideation or prior attempts.  He added that he 
had been doing "pretty good" for the past three to four 
years.  A mental status examination revealed that the veteran 
was neatly groomed and that he appeared euthymic and somewhat 
angry.  Although he reported hearing voices, no psychotic 
symptoms were observed.  He denied both suicidal and 
homicidal ideation.  His cognitive functioning was intact, 
while his judgment and insight were fair.  The pertinent 
diagnosis was PTSD, chronic.  

Progress notes from individual and group therapy sessions 
show that the veteran was taking Prozac for depression, was 
an active participant in group discussions, and had 
considerable anger and frustration concerning the medical 
care he was receiving at VA.  When seen in November 1993, for 
example, the veteran reported increased depression and said 
that Prozac was not "picking him up" as it once had.  He 
said that he continued to have nightmares and usually awoke 
early in the morning.   He indicated that he enjoyed group 
therapy where people understood him.  During a January 1994 
session, the veteran indicated that anger was his main 
problem, but commented that everything was "fine" if he 
minded his own business.  He discussed his multiple jobs and 
ex-wives, and said that he currently had two good friends at 
the VA.  He related that he was going to barber school to 
keep busy, but that he probably was not going to become a 
barber.  The therapist noted that the veteran left the room 
once during the session and seemed a little nervous and 
frustrated with VA services.  

A February 1994 entry notes that the veteran offered support 
to a fellow group member with a loss, and also provided 
feedback concerning his experience with alcohol.  In March 
and April 1994, it was noted that the veteran continued to 
actively participate in group discussions, and felt that he 
was generally doing well.  In July 1994 he indicated that he 
was sleeping well.  In October 1994, he reported problems 
with social isolation, anger outbursts, and depression.  A 
December 1994 entry notes that the veteran quit drinking in 
1988 and that he recently had a daughter with his girlfriend.  
The diagnosis was PTSD, mild to moderate. 

When seen in November 1995, the veteran expressed concern 
over disturbances in his neighborhood at night which 
interfered with his sleep.  He also expressed frustration 
over the lack of responsiveness by local police, but said he 
did not want to call them for fear of retaliation by 
neighbors.  It was noted that these problems had aggravated 
his PTSD symptoms.  In February 1996, it was noted that the 
veteran had experienced chest pain due to increased anxiety.  
During a group therapy session in April 1996, he reported his 
frustration with the vocational rehabilitation program and 
felt pressure to pursue a job he was no longer able to 
perform.  He also described intrusive thoughts and physical 
pain.  In May 1996, he complained of anxiety, difficulty 
sleeping and intrusive thoughts.  

The coordinator of the PTSD Clinical Team submitted a letter 
dated June 26, 1996, in which he stated that the veteran had 
been receiving treatment at the clinic for the past three 
years.  The coordinator characterized the veteran's PTSD as 
chronic and severe, stating that it had gradually worsened 
with social and occupational impairment causing 
unemployability.  Based on this letter, the RO assigned an 
effective date of June 26, 1996, for the veteran's 100 
percent disability evaluation due to PTSD.   

In reviewing the above criteria in relation to the veteran's 
PTSD, the Board finds that the veteran's disability picture 
does not warrant an evaluation in excess of 30 percent prior 
to June 26, 1996.  The Board notes that the veteran was 
afforded only one VA psychiatric examination during the 
period at issue.  The February 1992 examination report notes 
the veteran's auditory and visual hallucinations involving 
God and the Devil.  The examiner, however, stated that these 
episodes were due to thoughts rather than hallucinatory 
experiences.  During mental status examination, moreover, the 
veteran did not appear delusional and associations were 
coherent.  In fact, the only symptoms identified on mental 
status examination were a somewhat angry affect and a 
decreased expression.  No other findings were reported.  The 
examiner provided an Axis I diagnosis of PTSD, but offered no 
opinion as to the severity of the disorder.  

A mental status examination was also performed in January 
1993 at the time the veteran began treatment at the VA 
Medical Center in Birmingham.  Again, however, no significant 
findings were reported other than euthymia and anger.  The 
veteran appeared neatly groomed, denied suicidal and 
homicidal ideation, did not appear delusional, and showed no 
impairment in cognitive functioning.  His insight and 
judgment were noted to be fair.  Furthermore, the veteran 
related that his symptoms had diminished over the years, and 
that he had been doing "pretty good" for the past three to 
four years.  

Based on these examination reports, the Board finds that the 
veteran's symptoms due to PTSD caused no more than definite 
or moderately large social and industrial impairment prior to 
June 26, 1996.  In addition, the progress reports from the 
veteran's individual and group therapy sessions provide 
little insight into the nature and severity of his disability 
due to PTSD.  None of these reports include findings from 
mental status examinations, and merely summarize the 
veteran's participation in group discussions.  While several 
reports reveal that the veteran suffered from anxiety, 
depression and anger, they do not show an overall disability 
picture which is analogous to a 30 percent evaluation under 
the criteria for evaluation of psychoneurotic disorders.  In 
particular, the Board points out that a December 1994 entry 
characterized the veteran's PTSD as mild to moderate.  As 
such, these reports are insufficient to show more than 
definite or moderately large impairment due to PTSD.  

The Board finds, as did the RO, that the veteran's PTSD was 
first shown to warrant an evaluation in excess of 30 percent 
on June 26, 1996.  It was on that date that the coordinator 
of the PTSD Clinical Team characterized the veteran's PTSD as 
chronic and severe and stated that it was the cause of his 
current unemployability.  Under these circumstances, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for PTSD prior to June 
26, 1996.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56.

II.  Service Connection for Loss of the Upper Teeth 

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
to the extent possible.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126), which modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a claim such as 
this because the claim was pending on the date of enactment 
of the new law.  Changes potentially relevant to the claim 
include a broader VA obligation to obtain relevant records 
and advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  As will be 
discussed, no further assistance by VA in needed. 

The veteran is seeking service connection for residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  He claims that seven of his upper teeth 
are missing as a result of a shrapnel wound he received while 
serving in Vietnam.  Regulations authorize one-time dental 
examination and treatment for a service-connected 
noncompensable dental disability.  See 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161.  For veterans discharged after October 
1981, eligibility for such one-time treatment requires 
submission of an application for such treatment within 90 
days after service.  The veteran does not contend that he is 
entitled to one-time treatment; rather, he seeks VA dental 
treatment due to in-service trauma.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.  Dental treatment is also authorized for compensable 
service-connected dental disorders.  Id.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are defined as non-disabling conditions, and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  See 38 C.F.R.     § 3.381.

During the pendency of this appeal, the regulations governing 
this case, 38 C.F.R. §§ 3.381 and 4.149, were amended.  64 
Fed. Reg. 30,392-393 (June 8, 1999).  The amended regulations 
provide for service connection, for treatment purposes, of 
new caries filled more than 180 days after service entry, or 
of extension of pre-existing caries filled in service if 
replacement of filling is required after 180 days has elapsed 
since the filling was inserted in service.  The new 
regulations specifically preclude service connection for any 
tooth missing at service entry or extracted within 180 days 
of service induction.

The limitation of eligibility for treatment to compensable 
service-connected dental conditions, and the definition of 
non-compensable conditions, are continued under the new 
regulations, and remain unchanged.  See 38 C.F.R. § 3.381.  
The Board has considered both the former and revised 
regulations, but finds that the outcome of the veteran's 
claim is identical under either regulation.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under both the former and revised regulations, the 
significance of a finding that a dental condition is due to 
in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R.       § 17.161(c).  
Under 38 C.F.R. § 17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

As noted above, 38 C.F.R. § 4.150, the provision governing 
those dental conditions for which a compensable evaluation 
may be assigned, was not amended.  The provision requiring a 
determination as to whether the dental condition was due to 
combat or trauma, when applicable, was retained.  See 38 
C.F.R. § 3.381(b).

In this case, the evidence does not reflect that any of the 
veteran's teeth are missing due to in-service trauma.  The 
veteran served on active duty from August 1966 until 
September 1967.  Service medical records include a February 
1967 periodontal report which shows that teeth #2, #4, #8, 
#9, #10, #15, #18, #19, #30, #31 were missing.  Evidence at 
that time, however, does not indicate that any of these teeth 
were missing due to trauma.  At a September 1967 separation 
examination, the examining physician noted that the veteran 
had several teeth extracted due to problems with his gums and 
that he now wore dentures.  No mention of any dental trauma 
was reported. 

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

In this case, however, service records do not confirm that 
the veteran engaged in combat with an enemy force.  His DD 
Form 214 shows that he served in the Republic of Vietnam 
during the Vietnam era.  However, it does not appear that he 
received the Combat Infantryman Badge, the Purple Heart 
Medal, or any other award evidencing combat with the enemy.  
In a September 1993 sworn statement, [redacted] stated 
that he served in Vietnam where he had witnessed the veteran 
sustain a shrapnel wound to the mouth.  Mr. [redacted] stated that 
the veteran was taken to a hospital and treated for this 
injury.  Nevertheless, the Board questions the veracity of 
Mr. [redacted] in light of the veteran's DD Form 214 which does 
not confirm this incident. 

The truthfulness of the veteran and Mr. [redacted] is also 
challenged by the veteran's own prior statements.  In two VA 
Forms 21-4138 (Statement in Support of Claim) dated June 
1992, the veteran stated that his teeth were extracted 
because of gum disease while stationed at Ft. Gordon in 1966.  
Later, however, he changed his story and stated that he lost 
his upper teeth due to a shrapnel wound injury in June 1967.  
Again, the Board emphasizes that no such injury has been 
documented in his service medical records.  Furthermore, in a 
VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
December 1993, the veteran explained that he was transferred 
to the USS Sanctuary because of his dental trauma.  Service 
medical records, however, show that he was transferred to the 
USS Sanctuary in May 1967 following an acute schizophrenic 
reaction.  He was eventually diagnosed as having an 
emotionally unstable personality disorder and was discharged 
shortly thereafter. 

Based on these findings, the Board can only conclude that the 
preponderance of the evidence is against a finding that the 
veteran incurred a dental disability due to dental trauma 
while in service.  The only evidence in support of his claim 
are false statements which are contradicted by official 
service medical records, his DD Form 214, and his own 
statements.  Since the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(a) regarding reasonable 
doubt are not applicable.

III.  Clear and Unmistakable Error

The veteran claims that a June 1968 rating decision by the RO 
which denied service connection for a nervous condition 
contains clear and unmistakable error.  He argues that the RO 
failed to properly evaluate the evidence which shows that he 
suffered from a nervous condition as a result of service. 

In general, under pertinent law and VA regulations, service 
connection may be established for any disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a pre-existing injury or 
disease in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The Board notes that these regulations existed in 
essentially identical form in 1968.

The basic facts of this case are not in dispute.  The RO 
issued a rating decision in June 1968 in which it denied the 
veteran's claim of entitlement to service connection for a 
nervous condition.  That decision was not appealed and thus 
became final.  38 U.S.C.A. § 7105(d) (West 1991).  Therefore, 
that decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous or upon presentation of 
new and material evidence.  38 U.S.C.A. §§ 5108, 5109A (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requested that the June 1968 determination 
be revised on the basis of clear and unmistakable error. 

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  The error must be so undebatable that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  Errors 
that would not have changed the outcome are harmless and, by 
definition, do not give rise to the need for revising the 
previous decision.  See Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell, 3 Vet. App. at 313-
314.  Subsequently developed evidence is not applicable.  See 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993).

The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo, 6 Vet. App. at 
44-45.  A failure to fully develop evidence is not considered 
to be clear and unmistakable error. "[T]he VA's breach of the 
duty to assist cannot form a basis for a claim of CUE because 
such a breach creates only an incomplete rather than an 
incorrect record."  Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

The evidence of record at the time of the June 1968 rating 
decision included the veteran's service medical records, a 
November 1967 VA examination report, and a May 1968 VA 
hospitalization report.  The RO evaluated this evidence in 
June 1968 and determined that the veteran did not have a 
current psychiatric condition which began in service. 

Service medical records at that time disclosed that the 
veteran had been hospitalized in May 1967 after becoming 
anxious and jittery in the field.  The veteran was described 
as anxious and threatening, and appeared to have looseness of 
associations.  The veteran related his problems to a 
"greedy" aunt who raised him after his mother died when he 
was nine years old.  While it was noted that schizophrenic 
reaction could not be confirmed in the relatively stress-free 
hospital environment, his emotional volatility was evident.  
As such, the final diagnosis was "schizophrenic reaction, 
paranoid type, suspected, not proven."  A separation 
examination report dated September 1967 included a diagnosis 
of emotionally unstable personality, chronic and severe. 

The veteran underwent a VA psychiatric examination in 
December 1967, at which time his primary complaints involved 
his general discharge from the military.  He admitted only 
vaguely to nervousness and confusion.  The examiner observed 
no evidence of depression, anxiety, diminished affect, 
emotional instability, or cognitive impairment.  The 
diagnosis was "possible residuals of schizophrenic 
reaction."  The examiner also noted that external 
precipitating stress, premorbid personality and 
predisposition, as well as the degree of psychiatric 
impairment were all undetermined.  The examiner further 
commented that the reliability of his findings was poor, and 
therefore recommended that the veteran be reevaluated when 
his military records were available for review. 

As findings from that examination were inconclusive, the 
veteran was admitted to a VA hospital in May 1968 for 
examination and observation to determine the nature and 
extent of any psychiatric condition.  Based on a review of 
the claims file, as well as examination and observation of 
the veteran, it was determined that the veteran had suffered 
an acute, stress-induced psychotic episode in service, which 
was currently in remission.  The diagnosis was stress-induced 
psychosis (gross stress reaction due to combat experiences), 
recovered at the present time. 

Based on the foregoing, the Board finds that the June 1968 
rating decision which denied service connection for a nervous 
condition was based on the correct facts as they were known 
at that time.  At the time of that rating decision, no 
confirmed diagnosis involving a nervous condition was 
established.  The evidence does confirm that the veteran did 
experience some kind of stress reaction while serving in 
Vietnam.  However, the December 1967 examination report was 
unable to confirm that the veteran suffered from residuals of 
that reaction, while the May 1968 hospitalization report 
noted that it was in remission.  Thus, no current disability 
was shown at the time of the June 1968 rating decision.  The 
Board must therefore conclude that the veteran has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the evidence.  Disagreement with the way the evidence was 
evaluated is not a claim of clear and unmistakable error.  
See generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  

Moreover, clear and unmistakable error is not shown by the 
fact that service connection was subsequently granted for 
PTSD in May 1992, as a determination concerning clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior decision.  See Russell, 
3 Vet. App. at 313-314; see also Porter, 5 Vet. App. at 235- 
236 (holding that subsequently developed evidence is not 
applicable to a claim of clear and unmistakable error.)  
Therefore, the Board must find that the RO determination of 
June 1968 was in accordance with acceptable rating judgment. 

For these reasons, the Board finds that there was no clear 
and unmistakable error in the prior June 1968 rating decision 
which denied service connection for a nervous condition.  
Accordingly, the benefit sought on appeal is denied.


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder prior to June 26, 1996, is denied.

Service connection for loss of the upper teeth due to 
shrapnel wounds is denied.

The rating decision of June 21, 1968, denying service 
connection for a nervous condition was not based on clear and 
unmistakable error.


REMAND

The veteran is seeking entitlement to service connection for 
hypertension and tinnitus.  He also claims that his service-
connected disability due to callouses of the feet is more 
severely disabling than reflected in the 10 percent 
evaluation currently in effect.  A review of the record 
discloses that additional development is needed with respect 
to each of these issues prior to adjudication by the Board.  

I.  Service Connection Claims

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, a disability 
which is proximately due to or the result of another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  See 
38 C.F.R. § 3.310(a) (2000).  When aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Id; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  As noted, a 
recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

The veteran claims that he currently suffers from 
hypertension which is directly related to his service-
connected PTSD.  The Board finds that a medical examination 
may possibly aid in the establishment of entitlement to 
service connection for hypertension, thereby triggering the 
duty to assist.  Id.

Service connection has been established for PTSD and is 
currently evaluated as 100 percent disabling.  The record 
also shows that the veteran suffers from hypertension.  
However, no medical opinion has been offered as to whether 
his hypertension is related to his service-connected PTSD.  
Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, the veteran should 
be afforded an appropriate medical examination to determine 
whether his hypertension is in any way related to his 
service-connected PTSD. 

The veteran also claims that he suffers from tinnitus in both 
ears as a result of acoustic trauma in service.  The record 
shows that the veteran was treated for tinnitus in June 1994 
at the VA Medical Center in Birmingham.  A report of that 
treatment notes the veteran's history of a "blast injury" 
in Vietnam.  Is it unclear, however, whether the clinician 
was merely recording the veteran's statement as opposed to 
documenting a verified history based on a review of the 
claims file.  As such, the Board finds that further 
development is warranted, to include affording the veteran a 
comprehensive examination by a VA audiologist to determine 
the nature and etiology of his tinnitus.



II.  Evaluation of Callouses of the Feet

A June 1970 rating decision granted service connection for 
callouses of both feet and assigned a noncompensable 
evaluation.  The veteran now claims that his disability due 
to callouses warrants a compensable evaluation.  In May 1992, 
the RO granted an increased evaluation to 10 percent for this 
disability.  The veteran disagreed with the 10 percent 
evaluation, and this appeal ensued. 

The veteran's disability due to callouses of the feet is 
evaluated by analogy under Diagnostic Codes 7819-5284.  
Diagnostic Code 7819 provides that new skin growths are rated 
under the criteria for scars or eczema, dependent on the 
location, extent and repugnant or otherwise disabling 
character of manifestations.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  

None of the code provisions pertaining to scars provide an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2000).  Eczema is evaluated under 
Diagnostic Code 7806.  A 10 percent rating under this code 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  For a 30 percent rating, 
there must be exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury, a 20 percent rating is warranted 
for a moderately severe foot injury and a 30 percent rating 
is warranted for a severe foot injury.  See 38 C.F.R. 
§ 4.71a, Diagnostic code 5284. 

The record shows that further development in needed prior to 
adjudication by the Board.  Although the veteran was afforded 
a VA examination for compensation purposes in October 1998, 
the report of that examination is incomplete.  It appears 
that the examiner responded to questions by listing "yes", 
"no", and "poor."  The questions which elicited these 
responses, however, are not included in that report.  The 
veteran, therefore, should be afforded an additional VA 
examination to determine the nature and severity of his 
disability due to callouses of the feet. 

The Board also points out that the RO erred in assigning a 
combined 10 percent evaluation for both feet.  Regulations 
provide that disabilities arising out of a single disease 
entity and affecting both legs are to be rated separately for 
each extremity. 38 C.F.R. §§ 4.25(b), 4.36; see also 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2000) (For burn scars, 
"[r]atings for widely separated areas, as on two or more 
extremities or an anterior and posterior surfaces of 
extremities or trunk, will be rated separately and 
combined.").  

The Board also requests that the RO consider the provisions 
of 38 C.F.R. § 4.26 (2000), which refers to the bilateral 
factor.  Under this regulation, when a partial disability 
results from disease or injury of both arms, or of both legs, 
or of paired skeletal muscles, the ratings for the 
disabilities of the right and left sides will be combined as 
usual, and 10 percent of this value will be added (i.e., not 
combined) before proceeding with further combinations, or 
converting to degree of disability.  However, the Board notes 
that "[t]he bilateral factor is not applicable unless there 
is partial disability of compensable degree in each of 2 
paired extremities, or paired skeletal muscles."  38 C.F.R. 
§ 4.26.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be examined by a 
VA cardiologist to determine the nature 
and etiology of his hypertension.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  The examiner should provide 
an opinion with supporting rationale as 
to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that the veteran's hypertension is 
directly related to his period of 
military service, or to his service-
connected PTSD. 

2.  The veteran should be examined by VA 
audiologist to determine the etiology of 
his bilateral tinnitus.  The examiner is 
requested to review the veteran's claims 
folder, including the service medical 
records.  The examiner should question 
the veteran concerning any post-service 
noise exposure, to include any noise 
exposure associated with his employment.  
Based on this review, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral tinnitus is 
related to service, as opposed to post-
service noise exposure.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his disability due to 
callouses of the right and left foot.  
The claims folder should be provided to 
the examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed.  The examiner should not 
render a final opinion until after 
receipt of all test results.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

4.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for hypertension and 
tinnitus, as well as his claim for an 
evaluation in excess of 10 percent for 
callouses of the feet.  In readjudicating 
his disability due to callouses, the RO 
should consider assigning separate 
evaluations for each foot as well as the 
provisions of 38 C.F.R. § 4.26.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 



